                 Case 4:20-cr-00163-JM Document 18-2 Filed 09/09/20 Page 1 of 2
609.13. Convictions of felony or gross misdemeanor; when..., MN ST § 609.13




  Minnesota Statutes Annotated
   Crimes; Expungement; Victims (Ch. 609-624)
     Chapter 609. Criminal Code (Refs & Annos)
       Sentences (Refs & Annos)

                                                       M.S.A. § 609.13

     609.13. Convictions of felony or gross misdemeanor; when deemed misdemeanor or gross misdemeanor

                                                         Currentness


Subdivision 1. Felony. Notwithstanding a conviction is for a felony:


(1) the conviction is deemed to be for a misdemeanor or a gross misdemeanor if the sentence imposed is within the limits
provided by law for a misdemeanor or gross misdemeanor as defined in section 609.02; or


(2) the conviction is deemed to be for a misdemeanor if the imposition of the prison sentence is stayed, the defendant is placed
on probation, and the defendant is thereafter discharged without a prison sentence.


Subd. 2. Gross misdemeanor. Notwithstanding that a conviction is for a gross misdemeanor, the conviction is deemed to be
for a misdemeanor if:


(1) the sentence imposed is within the limits provided by law for a misdemeanor as defined in section 609.02; or


(2) if the imposition of the sentence is stayed, the defendant is placed on probation, and the defendant is thereafter discharged
without sentence.


Subd. 3. Misdemeanors. If a defendant is convicted of a misdemeanor and is sentenced, or if the imposition of sentence is
stayed, and the defendant is thereafter discharged without sentence, the conviction is deemed to be for a misdemeanor for
purposes of determining the penalty for a subsequent offense.


Credits
Laws 1963, c. 753. Amended by Laws 1971, c. 937, § 21, eff. June 8, 1971; Laws 1986, c. 435, § 6; Laws 1986, c. 444; Laws
1993, c. 326, art. 2, § 10.


Editors' Notes

                                          RULES OF CRIMINAL PROCEDURE

     <Section 480.059, subd. 7, provides in part that statutes which relate to substantive criminal law found in chapter
     609, except for sections 609.115 and 609.145, remain in full force and effect notwithstanding the Rules of Criminal
     Procedure.>



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
                  Case 4:20-cr-00163-JM Document 18-2 Filed 09/09/20 Page 2 of 2
609.13. Convictions of felony or gross misdemeanor; when..., MN ST § 609.13




                                     ADVISORY COMMITTEE COMMENT [1963]

    There is no similar provision in the present law. It adopts the California law which has worked successfully.

    It is believed desirable not to impose the consequences of a felony if the judge decides that the punishment to be
    imposed will be no more than that provided for misdemeanors or gross misdemeanors.

    Clause 2: This covers cases where suspension of imposition of sentences is ordered, the defendant is placed on
    probation, and he is thereafter discharged without sentence.


                                     COMMENT BY MAYNARD E. PIRSIG [1963]

    Some question has arisen over whether the provisions of this section and of § 609.135 apply to cases coming under
    the Youth Conservation Act., Minn.St., Chap. 242.

    Minn.St. § 242.13 provides in part that “the district court ... shall commit to the commission every person convicted
    of a felony or gross misdemeanor, who is found to be less than 21 years of age at the time of his apprehension and
    who is not sentenced to imprisonment for life, or in a county jail for 90 days or less, or to a fine only.”

    When imprisonment and fines are authorized by the sections creating the substantive crimes, the Criminal Code
    contemplates that the court may set the maximum at any term or amount under the statutory maximum, including
    imprisonment in a county jail for 90 days or less or a fine of $100 or less, even though the crime is a felony or gross
    misdemeanor. See §§ 609.10; 609.105, subd. 3.

    Minn.St. § 242.13 does not prohibit but rather contemplates this kind of sentence as one of the several alternatives
    to commitment to the commission.

    Hence when such a sentence is imposed on a youth under 21 years of age, § 609.13 applies.

    Neither does § 242.13 prohibit the suspension of imposition of sentence authorized by § 609.135. The clause “shall
    commit to the commission” appearing in § 242.13 was not intended to compel a sentence of commitment and
    forbidding suspension of its imposition. Its purpose, instead, was to require that, if a sentence is imposed it must be
    to the commission rather than to a penal institution. It is therefore consistent with § 242.13 to suspend imposition of
    sentence and place the youth on probation, the other provisions of § 242.13 having been complied with. If the youth
    is thereafter discharged, the provisions of § 609.13 apply.



Notes of Decisions (25)

M. S. A. § 609.13, MN ST § 609.13
Current with all legislation from the 2020 Regular Session and 1st and 2nd Special Sessions. Some statute sections may be
more current, see credits for details. The statutes are subject to change as determined by the Minnesota Revisor of Statutes.
(These changes will be incorporated later this year.)

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
